
	

113 HR 4929 IH: Computer Science Career Education Act of 2014
U.S. House of Representatives
2014-06-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4929
		IN THE HOUSE OF REPRESENTATIVES
		
			June 20, 2014
			Mr. Cárdenas (for himself, Mr. Payne, Mr. Vargas, Mr. Garcia, Mr. Costa, and Mr. Vela) introduced the following bill; which was referred to the Committee on Education and the Workforce
		
		A BILL
		To establish a grant program for career education in computer science.
	
	
		1.Short titleThis Act may be cited as the Computer Science Career Education Act of 2014.
		2.DefinitionsIn this Act:
			(1)Eligible partnershipThe term eligible partnership means a consortium between or among at least 1 local educational agency, at least 1 institution of
			 higher education, and representatives of the community, including
			 nonprofit organizations, local or regional employers (including State
			 agencies) with a documented workforce need in the computer science sector,
			 workforce investment boards or other entities providing employment
			 services, regional economic development organizations, industry
			 associations, representatives of labor organizations, or central labor
			 coalitions, where appropriate, and parents and students.
			(2)Institution of higher educationThe term institution of higher education means—
				(A)an institution of higher education as defined in section 101 of the Higher Education Act of 1965
			 (20 U.S.C. 1001); or
				(B)a postsecondary vocational institution as defined in section 102(c) of the Higher Education Act of
			 1965 (20 U.S.C. 1002(c)).
				(3)Local educational agencyThe term local educational agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			(4)SecretaryThe term Secretary means the Secretary of Education.
			(5)State educational agencyThe term State educational agency has the meaning given the term in section 9101 of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7801).
			3.Establishment of grant program
			(a)In generalFrom the amounts appropriated to carry out this section, the Secretary shall award grants, on a
			 competitive basis, to eligible partnerships to enable such partnerships to
			 develop and operate a 4- or 6-year computer science career education
			 program.
			(b)Application
				(1)In generalEach eligible partnership that desires to receive a grant under this Act shall submit an
			 application to the Secretary at such time, in such manner, and containing
			 such information as the Secretary may require.
				(2)ContentEach application submitted under paragraph (1) shall—
					(A)describe the eligible partners and partnership, the roles and responsibilities of each partner, and
			 a demonstration of each partner’s ability to support the proposed program;
					(B)describe how the eligible partnership will implement a computer science career education program,
			 as described in subsection (c);
					(C)ensure funding under the grant program is spent in a coordinated manner with other local resources;
					(D)describe the State or local workforce shortages, as determined by the relevant State agency in
			 charge of workforce data, in the computer science sector;
					(E)make information, including career guidance and advisement resources, available about the program;
					(F)ensure non-duplication of the partnership's development of computer science career education
			 programs;
					(G)ensure equitable access to the program; and
					(H)demonstrate alignment of the partnership's computer science career education program to the State
			 or local computer science sector.
					(c)Content of computer science career education programAn eligible partnership that receives a grant under this Act shall use the grant funds to develop
			 and operate a 4- or 6-year computer science career education program that—
				(1)includes the development of computer science programs for both secondary education and
			 postsecondary education that—
					(A)are aligned with rigorous computer science standards for kindergarten through grade 12 computer
			 science education;
					(B)link secondary schools and institutions of higher education through non-duplicative sequences of
			 courses in computer science career fields, including the investigation of
			 opportunities for secondary students to enroll concurrently in secondary
			 and postsecondary course­work;
					(C)use, if appropriate and available, work-based or worksite learning in conjunction with business;
					(D)use educational technology and distance learning, as appropriate, to involve all of the partners in
			 the eligible partnership more fully in the development and operation of
			 the programs;
					(E)stay current with the needs, expectations, and methods of business; and
					(F)create innovative opportunities for students that lead to student attainment of industry-recognized
			 credentials;
					(2)includes professional development for teachers that—
					(A)is designed to prepare teachers to teach the fundamental concepts of computer science using
			 effective teaching methods for all students;
					(B)provides for joint training for teachers in the eligible partnership, including between secondary
			 and postsecondary teachers and core academic teachers and career and
			 technical education teachers at both the secondary level and postsecondary
			 level;
					(C)is designed to ensure that teachers and administrators are aware of current career pathways and the
			 needs and expectations of business and industry;
					(D)focuses on training postsecondary and secondary education faculty in the use of contextual and
			 applied curricula and instruction; and
					(E)if needed, ensures secondary school teachers are qualified to teach postsecondary courses in the
			 secondary school according to articulation agreements;
					(3)includes career and academic counseling for the students that—
					(A)provides information to students regarding available computer science career education programs;
					(B)supports student progress in completing computer science career education programs;
					(C)provides labor market information on local, State, regional, and national computer science
			 employment opportunities, such as occupation demand, education
			 requirements, and expected compensation; and
					(D)tracks student placement in appropriate employment, or transfer to an institution of higher
			 education; and
					(4)provides equal access to the full range of career education programs, to individuals who are
			 members of underrepresented groups and special populations, including the
			 development of program services appropriate to the needs of special
			 populations.
				(d)Additional authorized activitiesAn eligible partnership that receives a grant under this Act may use the grant funds to—
				(1)provide for the acquisition of computer equipment, software, and software licenses to directly
			 develop and support a computer science program;
				(2)acquire technical assistance from State or local entities that have designed, established, and
			 operated career education programs that have effectively used educational
			 technology and distance learning in the delivery of curricula and services
			 and in the articulation process; and
				(3)establish articulation agreements with institutions of higher education, and cooperative agreements
			 with labor organizations, or business located inside or outside the State
			 and served by the eligible partnership, especially with regard to using
			 distance learning and educational technology to provide for the delivery
			 of services and programs.
				
